Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   US 10,076,562 (15/490,261) was filed 4/18/70 and issued 9/18/18.  The 3.5 year maintenance fee is nearly due.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,076,562 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Amendments in Reissue Applications
Applicant is reminded of the requirements for amendments in reissue applications, see 37 CFR 1.173(b) and MPEP 1453.  It is noted that the amendment of 9/17/20 is informal/non-compliant.  Correction is required.
Specification
The disclosure is objected to because of the following informalities:  
The 9/17/20 amendments to the specification are objected to because matter to removed should be included in single brackets and strikethrough is not recognized. 
Appropriate correction is required.
Claim Objections
Claims 11-19 are objected to because of the following informalities:  
The 9/17/20 amendment presents claims 11-19 in improper form as they are newly presented and require underlining.
Appropriate correction is required.
Claims
Claims 1-9 are original, claim 10 is amended and claims 11-19 are new.  Claim 11 is broadened as set forth below.
11. (New) A method comprising:
administering a composition to a subject by an intranasal route, wherein the composition comprises a vector comprising a polynucleotide encoding a fusion protein, wherein the fusion protein comprises a YscF protein domain, a mature F1 protein domain, and a LcrV protein domain; and
administering a second administration of the composition to the subject by an intranasal
route.
Consent of Assignee Lacking
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
The Examiner acknowledges the consent of The Board of Regents of the University of Texas System submitted 9/17/20, however the pertinent line does not reflect consent by Westport Bio, LLC, the co-assignee.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Clarke, US Pub. No: US 2010/0209451 A1, published August 19, 2010 (Clarke) (cited 9/17/20 IDS).

Regarding claim 13, Clarke teaches cloning and expression of Y. pestis immunogens as fusion proteins with a His-tag, particularly Caf1 and LcrV proteins including for the purpose of expression, purification and to assess immunity against plague (¶52, 177, 180).
Regarding claims 14-15, the adenoviral vectors utilized in the vaccine compositions are adenovirus type 5 vectors which are replication defective (¶85-86, 114, 118, 183).
Regarding claims 17-19, while the direct subjects to be tested are hamsters, mice and guinea pigs, Clarke makes clear that the subjects also include humans, to confer immunity to pneumonic or bubonic plague caused by Yersina pestis (¶12-13, 48-49, 88-89, 117, 119-120, 128, 132, 152, 188-220, 239, 241, claims 12-17, 26 and 37-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke, US Pub. No: US 2010/0209451 A1, published August 19, 2010 (Clarke) (cited 9/17/20 IDS) further in view of Heath et al., Vaccine 16(No. 11/12):1131-37, 1998.
The teachings of Clarke are set forth above.  Clarke teaches LcrV, Caf1, YscF fusion constructs (¶117-120, 177, 183-184) but does not particularly teach fusion comprising a linker between two of the domains.  
Heath teaches (pp. 1131-1137) protection against experimental bubonic and pneumonic plague by a recombinant capsular F1-V (Caf1-LcrV) antigen fusion protein vaccine in which the F1 and V domains are cloned such that the F1 portion consists of 170 amino acids followed by two amino acids, glutamic acid and phenylalanine (encoded by the Eco R1 site) and the entire sequence of the V antigen; this arrangement is a glutamic acid-phenylalanine linker between the F1 and V domains as recited (Abstract, p. 1132, Construction, purification and characterization of recombinant F1-V fusion protein).
One of skill in the art at the time of the invention would be particularly motivated to utilize the Heath linker construct for antigen expression as the construct was already recognized 
Conclusion
Claims 1-10 and are allowable.  Claims 11-19 are rejected.  Claims 11-19 are also objected to due to improper format.
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991